DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 20-32 are pending and are under consideration.  

3.	In light of Applicant’s amendment to the claims, the rejection under 35 U.S.C. 112(b) (see sections 5-6 of the office action mailed on 7/26/21) has been withdrawn.

4.   Claim 20 is objected for the following: although, steps (a) and (b) are deemed continuous processes, a conjunction is missing between steps (a) and (b). For consistency and clarification, a correction is required.

5.	The following rejection remains.

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of 

8.	Claims 20-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2003/0044463 (IDS reference, of record) in view of U.S. Pub.2002/0198146 (of record) for the reasons set forth in the office action mailed on 7/26/21.

The ‘463 publication teaches methods of lyophilization and resuspension of microcrystalline suspension of teverelix-TFA (Examples 4-12).  The ‘463 publication teaches addition of 5% mannitol (Example 6) and creating microcrystalline without forming a gel.

Further, the ‘463 publication discloses addition of at least 1.6 to about 2 of molar ratio of TFA ([0009, 0017]) and claims 21, 24 and 25 are included in this rejection.  This is supported by the preparation in p. 24 of the instant specification as 0.1g of teverelix with 1ml of 150mM TFA are mixed, lyophilized, filtered and/or resuspended.

Moreover, the ‘463 publication teaches that the lyophilized product is about 2.5% readable upon 0.3-5% by weight recited by claim 28 ([0016]) and packaging into unit dosage or storage ([0016-0017]).  Claim 27 is included in this rejection as the suspension concentration may be above 100mg/ml ([0016]).

The disclosure of the ‘463 publication differs from the instant claimed invention in that it does not teach the use of centrifugation or filtering as in claim 20 and gamma sterilization of composition as in claim 26 of the instant application. 

The ‘146 publication teaches the use gamma sterilization of TFA-teverelix suspension and concentration by filtration to achieve optimal purity and concentrations for refining purification.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize known processes in purification of TFA-teverelix to improve purity and concentrations. 



From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s response filed on 10/26/21 has been fully considered but they were not persuasive.

Applicant has asserted that the references teach away from the claimed invention and the purpose of filtering in the ‘146 publication is to remove microbes not to reduce molar ratio to reduce possible deamination.  

However, the currently amended claims allow centrifugation or filtering and suspending the filter cake prior to the lyophilization. 

Unlike Applicant’s assertion that the purpose of the filtration in the ‘146 publication is to remove microbes rather than reduction of molar ratio of treverlix and TFA, it is reminded that the reduction of molar ratio is achieved throughout the lyophilization (note step b). Further, the ‘146 publication discloses filtering (via glass fiber as ion exchanger) prior to lyophilization (note Example 1).  Filtering and resuspending of peptide and acid mixture taught [0020-0022] before lyophilization which was required by the claimed invention.  Therefore, Applicant’s assertion of the references teach away from the claimed invention is erred and the rejection is maintained.

9.	No claims are allowable.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
November 10, 2021 


/YUNSOO KIM/Primary Examiner, Art Unit 1644